DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13), in the reply filed on 02/11/2022 is acknowledged.   The traversal is on the ground(s) that the examination of both groups of claims (Group I: apparatus, Group II method) would not be a serious search and/or examination burden.  This is not found persuasive because (a) search for Group I and II would be different because of their individual classifications wherein Group I is classified in DO6F37/20, DO6F37/04 and Group II in DO6F33/00, DO6F33/48, DO6F33/44, GO6N3/08 (b) the prior art that applies to apparatus claims may not apply to method claims and vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected “method for controlling a washing machine” (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/11/2022.

	Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 2, “a threshold time” should read “a threshold time”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has not enabled “changing the allowable UB value based on the dewatering time and the vibration value” to support claim 1. Despite some details in the specification [0028] “controller may be configured to: increase the allowable UB value based on the dewatering time exceeding a threshold time; and decrease the allowable UB value based on the vibration value exceeding a reference vibration value, the controller may be configured to increase the allowable UB value based on an average of multiple dewatering durations exceeding the threshold time”, there is little enabling disclosure of “how” the dewatering time and vibration value affect the allowable unbalance value. The criterion for changing the allowable UB value and critical values of dewatering time and vibration value at which this change in unbalance value is triggered is absent in Applicant’s disclosure. Details regarding the threshold values of dewatering time and reference vibration values also seem arbitrary (specification [00230-00231]. Applicant has claimed to “change” the allowable UB value but not “how” to change the same.
State of the prior art:  Lee et al. (US20080066238A1) teaches a washing machine where in during dewatering operation (S103), the controller 250 senses actual vibration generated from the outer tub 120 according to the rotation of the inner tub 130 through the vibration sensing unit 240 (S105) where several abnormal vibrations are measured [0042-0043], the controller 250 compares the sensed vibration (vibration value) with a reference vibration stored in the storage unit 260 (S107) [0044], upon comparison (S105), when the sensed vibration (UB value) is the reference vibration or greater, the controller 250 stops rotating of the motor 210 and performs laundry distribution (S101) [0045] (Fig.4), an unbalance sensing unit 230 that senses an unbalance mass when the washing machine is acceleratedly operated during dewatering operation [0051]; wherein the controller compares the unbalance mass (UB value) with a reference unbalance mass (allowable UB value) (claim 8, Lee), when the unbalance mass is greater than the reference unbalance mass the controller stops rotating of the motor to perform the laundry distribution (claim 9, Lee); 
Cho et al. (US 20180291548 A1) teaches if an unbalance count variable is equal to or higher than the count reference value, the controller 70 may determine the presence of unbalance, may change the first operation profile S120 to the second operation profile S130, thereby change RPM based on unbalance [0310]
Janicek (US 20130247305 A1) teaches measuring actual unbalance value and comparing with range of predetermined unbalance intervals to switch to spin profile where laundry redistribution follows [0009]. 
Bae (US 20090300852 A1) teaches when a sensed unbalance amount of the drum during the second speed operation is a specific value or less, the controller further controls the drum to operate at a third speed so that the laundry adheres to the drum, and to change a reference value of an unbalance amount of the drum during the third speed operation according to the sensed laundry amount (claim 10, [0069].
Predictability in the art: The above state of the prior art does not provide evidence for a predictable relation between dewatering time and vibration value affecting the allowable unbalance value and no amount of direction or guidance is provided in the specification as filed to meet the enablement requirement. 
Since no threshold values and reference vibration values are provided as working examples and since the threshold values of dewatering time and reference vibration values appear arbitrary, the quantity of experimentation needed to be performed by one skilled in the art would require "undue experimentation" to make and use the invention i.e. establish a relation between the allowable UB value and dewatering time and vibration value. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “multiple dewatering durations exceeding the threshold time” in line 2. Applicant has previously claimed a dewatering time exceeding a threshold time in claim 4 from which claim 5 depends and further disclosed the same in [0027], however it is unclear of how the dewatering time is different from the dewatering duration, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 6 
Claim 10 recites the limitation “detect a laundry amount and a laundry-tangled degree of the laundry” in line 2. Firstly, it is unclear what the phrase “tangled degree” meant how it is quantified. On one hand, Applicant discloses that the controller 60 detects the laundry-tangled degree using the received current [0063] and on the other hand discloses that an artificial neural network (ANN) was used to calculate the laundry-tangled degree as an output value [0074]- [0080]. It is not clear (1) if the tangling is merely sensed or a degree of tangling is calculated via the ANN methodology which is however not claimed. It is not clear of if one of ordinary skill in the art should be able to only detect or detect and calculate the tangling degree, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711